

116 HR 9005 IH: Health Workforce Diversity Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9005IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. García of Illinois introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to direct the Secretary of Health and Human Services to award grants to Hispanic-serving institutions, historically Black colleges and universities, Asian American and Native American Pacific Islander-serving institutions, Tribal Colleges or Universities, regional community-based organizations, and national minority medical associations, for counseling, mentoring and providing information on financial assistance to prepare underrepresented minority individuals to enroll in and graduate from health professional schools and to increase services for underrepresented minority students, and for other purposes.1.Short titleThis Act may be cited as the Health Workforce Diversity Act.2.Hispanic-serving institutions, historically Black colleges and universities, Asian American and Native American Pacific Islander-serving institutions, Tribal Colleges, regional community-based organizations, and national minority medical associations(a)In generalPart B of title VII of the Public Health Service Act (42 U.S.C. 293 et seq.) is amended by adding at the end the following:742.Hispanic-serving institutions, historically Black colleges and universities, Asian American and Native American Pacific Islander-serving institutions, and Tribal Colleges(a)In generalThe Secretary, acting through the Administrator of the Health Resources and Services Administration and in consultation with the Secretary of Education, shall award grants to Hispanic-serving institutions, historically Black colleges and universities, Asian American and Native American Pacific Islander-serving institutions, Tribal Colleges or Universities, regional community-based organizations, and national minority medical associations, for counseling, mentoring and providing information on financial assistance to prepare underrepresented minority individuals to enroll in and graduate from health professional schools and to increase services for underrepresented minority students including—(1)mentoring with underrepresented health professionals; and(2)providing financial assistance information for continued education and applications to health professional schools.(b)DefinitionsIn this section:(1)Asian American and Native American Pacific Islander-serving institutionThe term Asian American and Native American Pacific Islander-serving institution has the meaning given such term in section 320(b) of the Higher Education Act of 1965.(2)Hispanic-serving institutionThe term Hispanic-serving institution means an entity that—(A)is a school or program for which there is a definition under section 799B;(B)has an enrollment of full-time equivalent students that is made up of at least 9 percent Hispanic students;(C)has been effective in carrying out programs to recruit Hispanic individuals to enroll in and graduate from the school;(D)has been effective in recruiting and retaining Hispanic faculty members;(E)has a significant number of graduates who are providing health services to medically underserved populations or to individuals in health professional shortage areas; and(F)is a Hispanic Center of Excellence in Health Professions Education designated under section 736(d)(2) of the Public Health Service Act (42 U.S.C. 293(d)(2)).(3)Historically Black college and universityThe term historically Black college and university has the meaning given the term part B institution as defined in section 322 of the Higher Education Act of 1965.(4)Tribal college or universityThe term Tribal College or University has the meaning given such term in section 316(b) of the Higher Education Act of 1965.(c)Certain loan repayment programsIn carrying out the National Health Service Corps Loan Repayment Program established under subpart III of part D of title III and the loan repayment program under section 317F, the Secretary shall ensure, notwithstanding such subpart or section, that loan repayments of not less than $50,000 per year per person are awarded for repayment of loans incurred for enrollment or participation of underrepresented minority individuals in health professional schools and other health programs described in this section.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2021 through 2026..